I concur in the dissenting and concurring opinion of Mr. Justice LARSON, and I dissent specifically to the language in Mr. Justice WADE'S opinion, as follows: "They were not the owners of the body of water taken by the plaintiff into their pipelines, they were merely the owner of the right to use such waters as reached their lands and had been put to a beneficial use thereon. The water which was lost by seepage and evaporation before it got to their lands could not be beneficially used by them, and the plaintiff by taking such waters could not deprive the defendants of such waters." *Page 300